                           Case:19-03843-jwb              Doc #:12 Filed: 09/13/19                Page 1 of 2
                                               United States Bankruptcy Court
                                               Western District of Michigan
In re:                                                                                                     Case No. 19-03843-jwb
Patrick J Walker                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0646-1                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 11, 2019
                                      Form ID: 522q                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 13, 2019.
db             +Patrick J Walker,    2717 Mulford Dr SE,    Grand Rapids, MI 49546-5671
8451114        +17th Circut Court 17-53402-DL-,    180 Ottawa NW,    Grand Rapids MI 49503-2703
8451115        +61st District Court 2018-GC-00,    180 Ottawa Ave, NW, STE 1400,    Grand Rapids MI 49503-2703
8451116        +AAC Credit Union,    904 Broadway Ave NW,    Grand Rapids MI 49504-4477
8451119       ++CAINE & WEINER COMPANY,    12005 FORD ROAD 300,    DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,      21210 Erwin St,   Woodland Hills CA 91367)
8451121         CBCS,   PO BOX 163333,    Columbus OH 43216-3333
8451123        +ECS Western Michigan PC,    PO BOX 27037,    Lansing MI 48909-7037
8451124         Eric Cordeiro Spinetti SR Matt,    Fernanda Quintanilha,    2018-GC-0002299,
                 308 College Ave NE Apt 2,    Grand Rapids MI 49503-5735
8451126        +James Walker,   2717 Mulford Dr SE,    Grand Rapids MI 49546-5671
8451130        +State of Michigan,    Bankruptcy Unit,    PO Box 30168,   Lansing MI 48909-7668
8451131        +Steinport Law PLC 2018-GC-0002,    Jeff Steinport (P76401),    38 Fulton Street West, Ste 410,
                 Grand Rapids MI 49503-2644
8451132        +US Attorneys Office,    211 W Fort St #2300,    Detroit MI 48226-3269
8451133        +US Department of Education,    PO BOX 5609,    Greenville TX 75403-5609
8451134        +Wedgwood Christian Services,    3300 36th Street SE,    Grand Rapids MI 49512-8126

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
8451117         E-mail/Text: ebn@americollect.com Sep 11 2019 23:03:13       Americollect,    PO BOX 1566,
                 Manitowoc WI 54221-1566
8451118         E-mail/Text: legals@cadillac-ar.com Sep 11 2019 23:01:48        Cadillac Accounts Receivables,
                 1015 Wilcox St,    PO BOX 358,   Cadillac MI 49601-0358
8451120        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 11 2019 23:15:51        Capital One,
                 PO Box 60599,    City of Industry CA 91716-0599
8451122        +E-mail/Text: grtreasurer@grcity.us Sep 11 2019 23:03:31        City of Grand Rapids,
                 300 Monroe Ave,    Grand Rapids MI 49503-1099
8451125         E-mail/Text: cio.bncmail@irs.gov Sep 11 2019 23:02:42       Internal Revenue Service Centralized,
                 Insolvency Operation,    PO BOX 7346,    Philadelphia PA 19101-7346
8451127         E-mail/Text: processing@keybridgemed.com Sep 11 2019 23:03:25        Keybridge Medical Revenue,
                 2244 Baton Rouge,    Lima OH 45805-1132
8451128        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 11 2019 23:15:32
                 Portfolio Recovery,    PO BOX 41021,    Norfolk VA 23541-1021
8451129         E-mail/Text: cbo-patientliabilitysupportteam@spectrumhealth.org Sep 11 2019 23:03:05
                 Spectrum Health,    PO BOX 2207,   Grand Rapids MI 49501-2207
8451135        +E-mail/Text: mycu@wdmcu.org Sep 11 2019 23:02:57       Western District Credit Union,
                 201 - 36th Street, S.E.,    Grand Rapids MI 49548-2213
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 11, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
                     Case:19-03843-jwb             Doc #:12 Filed: 09/13/19    Page 2 of 2
Form 522Q (12/09)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                  Case Number 19−03843−jwb
         Patrick J Walker
         2717 Mulford Dr SE                                       Chapter 7
         Grand Rapids, MI 49546
         SSN: xxx−xx−2393                                         Honorable James W. Boyd
                                                       Debtor



                NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST
                   OF PROVISIONS UNDER 11 USC SECTION 522(q)(1)

    Pursuant to Sections 727(a)(12), 1141(d)(5), 1228(f), or 1328(h), as applicable, NOTICE is hereby given
that creditors and parties in interest have 21 days from the date of service of this notice to file an objection
to the entry of an order of discharge on grounds that 11 USC Section 522(q)(1) may be applicable to the
debtor(s) and that a proceeding is pending in which the debtor(s) may be found guilty of a felony as
described in 11 USC Section 522(q)(1)(A) or may be liable for a debt as described in 11 USC Section
522(q)(1)(b).

   If such objections are filed, a hearing will be scheduled.




Dated: September 11, 2019
